Citation Nr: 1011480	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  04-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.

2.  Entitlement to service connection for an upper 
gastrointestinal disorder, to include as secondary to a 
service-connected disability.

3.  Entitlement to service connection for a lower 
gastrointestinal disorder, to include as secondary to a 
service-connected disability.

4.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of appendectomy and laparotomy 
with small bowel obstruction (identified as surgical scars).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to July 
1979.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from March 2002, May 2004, and June 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in New Orleans, Louisiana (RO).  

The Veteran testified at an August 2005 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in June 2006.  The case is once again before the Board.  
Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

The Board remanded the case in June 2006 for VA examinations 
to address the etiology of the Veteran's claimed hypertension 
and gastrointestinal disorders, and to assess the current 
severity of service-connected residuals of an appendectomy 
and laparotomy with small bowel obstruction (identified as 
surgical scars).  

The Veteran was initially provided VA examinations in October 
2007.  However, the RO determined that the digestive 
examination was inadequate for rating purposes and scheduled 
the Veteran for additional examinations and opinions.  Such 
was accomplished in July 2008, November 2008 and December 
2008.  However, the Veteran's representative contends in a 
January 2010 statement, that although the Veteran was 
scheduled for a "scars" examination in 2008, the 
examination should have been for "residuals of appendectomy 
and laparotomy with small bowel obstruction (identified as 
surgical scars)."  The Board finds that the October 2008 
scar examination is adequate for rating purposes with respect 
to that manifestation of the service-connected disability, 
but finds that an additional VA examination is necessary to 
address whether the Veteran has any other residuals of 
appendectomy and laparotomy with small bowel obstruction 
which have worsened.

The July 2008 VA examiner diagnosed the Veteran with 
gastroesophageal reflux disease (GERD), hemorrhoids, colon 
polyps, and diverticulosis, but found that there was nothing 
in the Veteran's service treatment records that could be 
considered consistent with GERD, hemorrhoids, or colon 
polyps.  The VA examiner stated that he would have to resort 
to mere speculation in order to say that the Veteran's in-
service gastrointestinal complaints were a result of 
diverticulosis.  In a November 2008 addendum, the examiner 
stated further that since information from the RO indicated 
that the Veteran had no rated disabilities on file, it was 
not possible that service-connected disability caused or 
chronically worsened the Veteran's current gastrointestinal 
disorders.  Further, in a November 2008 addendum, the VA 
examiner indicated that hypertension was not diagnosed until 
after service; but did not clearly indicate whether the 
Veteran's hypertension was likely incurred in service or 
within one year of the Veteran's separation from service.  
Further, no opinion was provided with respect to secondary 
service connection.  The VA examiner indicated that the 
Veteran's VA Form 2507 did not list any service-connected 
disabilities.  The Board finds that a supplemental opinion is 
necessary to address the etiology of the Veteran's 
hypertension, and to address whether the Veteran's claimed 
disabilities are secondary to his service-connected residuals 
of appendectomy and laparotomy with small bowel obstruction.  
See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand).

Finally, the Board notes that the Veteran reported that he 
was treated at the VA Medical Center in Hampton, Virginia.  
Although, the RO/AMC contacted the Veteran to obtain a time 
frame for such treatment, no response in this regard was 
received from the Veteran.  Nonetheless, the Board finds that 
the RO/AMC should make an attempt to retrieve any outstanding 
medical records from the VA Medical Center in Hampton, 
Virginia.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all 
outstanding VA treatment records 
pertaining to the Veteran's claimed 
disabilities from the VA Medical Center 
in Hampton, Virginia.  If the search 
for such records has negative results, 
the RO should notify the Veteran and 
place a statement to that effect in the 
Veteran's claims file.

2.  After all available medical records 
have been associated with the claims 
file, the RO/AMC should refer the case 
to an appropriate VA examiner to assess 
the current severity of any current 
residuals of an appendectomy and 
laparotomy with small bowel obstruction 
(other than scars).  The claims folder 
should be made available to the 
examiner for review before the 
examination.  All indicated tests 
should be performed and the findings 
reported in detail. 

3.  The RO/AMC should refer the case to 
an appropriate VA examiner for a 
supplemental medical opinion to 
determine if an upper or lower 
gastrointestinal disorder is 
etiologically related to service-
connected residuals of appendectomy and 
laparotomy with small bowel 
obstruction.  If the examiner indicates 
that he or she cannot respond to the 
Board's question without examination of 
the Veteran, such should be afforded 
the Veteran.  The claims folder must be 
made available to the examiner for 
review.  The examiner must review the 
entire claims file.  The examiner 
should state:

A).  Whether it is at least as likely 
as not that any identified upper 
gastrointestinal disorder is 
proximately due to or the result of the 
Veteran's service-connected residuals 
of appendectomy and laparotomy with 
small bowel obstruction; and

B).  Whether it is at least as likely 
as not that any identified upper 
gastrointestinal disorder is 
permanently aggravated by the Veteran's 
service-connected residuals of 
appendectomy and laparotomy with small 
bowel obstruction.

C).  Whether it is at least as likely 
as not that any identified lower 
gastrointestinal disorder is 
proximately due to or the result of the 
Veteran's service-connected residuals 
of appendectomy and laparotomy with 
small bowel obstruction; and

D).  Whether it is at least as likely 
as not that any identified lower 
gastrointestinal disorder is 
permanently aggravated by the Veteran's 
service-connected residuals of 
appendectomy and laparotomy with small 
bowel obstruction.

The examiner should note that 
aggravation is defined for legal 
purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms. 

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

4.  The RO/AMC should refer the case to 
an appropriate VA examiner for a 
supplemental medical opinion to address 
the Veteran's hypertension, to include 
as secondary to residuals of 
appendectomy and laparotomy with small 
bowel obstruction.  If the examiner 
indicates that he or she cannot respond 
to the Board's question without 
examination of the Veteran, such should 
be afforded the Veteran.  The claims 
folder must be made available to the 
examiner for review.  The examiner must 
review the entire claims file.  The 
examiner should state:

A).  Whether it is at least as likely 
as not that hypertension was incurred 
in service, or manifest within one year 
of the Veteran's separation from 
service.

B).  Whether it is at least as likely 
as not that hypertension is proximately 
due to or the result of the Veteran's 
service-connected residuals of 
appendectomy and laparotomy with small 
bowel obstruction; and

C).  Whether it is at least as likely 
as not that hypertension is permanently 
aggravated by the Veteran's service-
connected residuals of appendectomy and 
laparotomy with small bowel 
obstruction.

The examiner should note that 
aggravation is defined for legal 
purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms. 

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

5.  The RO/AMC must review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, 
the RO/AMC must implement corrective 
procedures at once.

6.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence. If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
